UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-4080


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

TONYA LYNN PRESSLEY,

                       Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.   Henry M. Herlong, Jr., Senior
District Judge. (7:08-cr-00796-HMH-2)


Submitted:   August 16, 2012                 Decided:   August 20, 2012


Before KING and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


David W. Plowden, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. David Calhoun Stephens, Assistant
United   States  Attorney,   Greenville,  South  Carolina,   for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Tonya Lynn Pressley appeals from her twenty-four-month

sentence imposed upon revocation of her supervised release.                            On

appeal, counsel has filed an Anders v. California, 386 U.S. 738

(1967), brief stating that there are no meritorious issues, but

raising      whether   Pressley’s       sentence      was   plainly    unreasonable.

We affirm.

              A    district    court    has    broad    discretion      to    impose    a

sentence upon revoking a defendant’s supervised release.                        United

States v. Thompson, 595 F.3d 544, 547 (4th Cir. 2010).                         We will

affirm a sentence imposed after revocation of supervised release

if it is within the applicable statutory maximum and is not

“plainly unreasonable.”           United States v. Crudup, 461 F.3d 433,

439-40 (4th Cir. 2006).                In determining whether a revocation

sentence is plainly unreasonable, we first assess the sentence

for    reasonableness,        “follow[ing]     generally        the   procedural      and

substantive        considerations       that   we   employ      in    our    review    of

original      sentences.”         Id.    at    438.         A   supervised     release

revocation sentence is procedurally reasonable if the district

court considered the Sentencing Guidelines’ Chapter 7 advisory

policy statements and the 18 U.S.C. § 3553(a) (2006) factors

that    it    is    permitted    to     consider      in    a   supervised     release

revocation case.         See Crudup, 461 F.3d at 439.                   Although the

court need not explain the reasons for imposing a revocation

                                           2
sentence    in    as     much       detail      as     when     it    imposes    an   original

sentence, “it still must provide a statement of reasons for the

sentence     imposed.”              Thompson,          595     F.3d     at    547     (internal

quotation        marks        omitted).                A      revocation        sentence      is

substantively reasonable if the district court stated a proper

basis for concluding the defendant should receive the sentence

imposed, up to the statutory maximum.                          Crudup, 461 F.3d at 440.

Only   if    a    sentence         is     found       procedurally       or     substantively

unreasonable       will       we    “then       decide        whether    the    sentence      is

plainly unreasonable.”              Id. at 439.

            After      review        of    the        record,    we     conclude      that   the

revocation       sentence           is     not        plainly        unreasonable.            The

twenty-four-month         prison         term     does     not   exceed       the   applicable

maximum allowed by statute.                     The district court considered the

argument of Pressley’s counsel and allocution by Pressley and

her mother and son, the Guidelines advisory range, and addressed

on the record Pressley’s significant and continuing pattern of

theft and drug use, and her inability to comply with supervised

release.         See     18    U.S.C.       §    3553(a)(1),          (a)(2)(B)-(C);         U.S.

Sentencing Guidelines Manual Ch. 7, Pt. A, introductory cmt.

3(b)   (2011).           The       district      court        adequately      explained      its

rationale for imposing sentence, and the reasons relied upon are

proper bases for the sentence imposed.



                                                  3
             Accordingly, we conclude that Pressley’s sentence was

reasonable.           Pressley      filed     a     pro     se     supplemental         brief

requesting a lower sentence because the charges against her that

constituted Grade A violations were dismissed.                               In accordance

with Anders, we have reviewed the issues Pressley raises in her

informal brief and the record in this case and have found no

meritorious issues for appeal.                    We therefore affirm Pressley’s

conviction      and    sentence.         This      court        requires     that    counsel

inform    Pressley,        in    writing,     of    the     right       to   petition     the

Supreme     Court     of   the    United    States        for    further      review.      If

Pressley requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move

in   this    court     for       leave   to       withdraw       from     representation.

Counsel’s motion must state that a copy thereof was served on

Pressley.

             We dispense with oral argument because the facts and

legal    contentions       are     adequately       presented        in      the    materials

before    the   court      and    argument        would    not     aid    the      decisional

process.



                                                                                     AFFIRMED




                                              4